DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted 6/28/2022 are acceptable.
Response to Arguments
Applicant’s arguments with respect to the newly amended claim filed 6/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argued that insulating the cold-water tank, that which the evaporator is located is novel and therefore patentable, however the new reference, Yui (US 2008/0247924), teaches this feature as disclosed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), Yui (US 2008/0247924), an engineering expedient, and HEO et al. (US 2022/0010976) 
Regarding claim 1, Ambrose discloses a cold-storage instantaneous heat pump water heater (HPWH), wherein the heat pump water heater comprises a cold-water tank (78, Figure 1),  a main evaporator (76) a compressor (50), and a hot water heat exchanger; and a condenser (60) is arranged in the hot water heat exchanger (10, i.e. water heater); a working medium is filled in the cold-water tank, the main evaporator is arranged in the cold-water tank (76,78, Figure 1), and an outlet of the main evaporator (68) is connected to an inlet  (59) of the condenser through the compressor; and an outlet of the condenser is connected to an inlet of the main evaporator through an expansion valve (71), the heated water is outputted to a shower head (30), wherein the HPWH further comprises a thermal insulation layer (43, C3,L30-33, Figure 1),  but not that the thermal insulation layer is coated outside the cold-water tank; and a thickness of the thermal insulation layer is a thickness corresponding to a time interval of 10-20 hours in which the working medium in the cold-water tank rises from a temperature after bathing to an ambient temperature, the temperature of the water stored in the cold- water tank is always less than or equal to the ambient temperature but not that a water inlet of the hot water heat exchanger is connected to a water outlet of a tap water pipe, a water outlet of the hot water heat exchanger is connected to a first water inlet of a mixing valve, a second water inlet of the mixing valve is connected to the water outlet of the tap water pipe, and a water outlet of the mixing valve is connected to a shower head. 
However, Yui disclose a POU cold tank (Abstract) wherein the thermal insulation layer (14, Figure 1) is coated outside the cold-water tank (15, [0012]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to insulate the cold-water tank housing the evaporator in order to maintain a large temperature gradient between the evaporator and the condenser to increase the system’s efficiency.
Moreover, an Engineer of ordinary skill in the art during the course of his normal workday could design an insulated tank with proper thickness of the thermal insulation layer  corresponding to a time interval of 10-20 hours in which the working medium in the cold-water tank rises from a temperature after bathing to an ambient temperature, the temperature of the water stored in the cold- water tank is always less than or equal to the ambient temperature but not that a water inlet of the hot water heat exchanger is connected to a water outlet of a tap water pipe,
Additionally, HEO discloses an apparatus for supplying hot water (Abstract) with a water inlet  (130, Figure 2) of the hot water heat exchanger (110) is connected to a water outlet of a tap water pipe (130), a water outlet of the hot water heat exchanger is connected to a first water inlet of a mixing valve (160), a second water inlet of the mixing valve is connected to the water outlet of the tap water pipe (140), and a water outlet of the mixing valve is connected to a shower head (140, hot water supply, which could readily be a shower like Ambrose, above).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the water heating circuit to include a mixing valve output in order to save energy.
 Regarding claim 2, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 1, wherein in a process in which the main evaporator  (A-76) absorbs heat in the cold-water tank (A-78),and is capable of  a phase change rate of the working medium in the cold-water tank is 20% to 60% (A-C3,L61-65, as clarification, because there is no criticality for this range and the efficiency of  system depends on temperature variations between the evaporator and the condenser, one of ordinary skill in the art could readily achieve this performance). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325) Yui (US 2008/0247924), an engineering expedient, HEO et al. (US 2022/0010976), and Brody (US 4,100,763).
Regarding claim 3, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 1, but not that the cold-water tank is a toilet water tank, and a working medium in the toilet water tank is water. 
 However, Brody discloses a heat pump system (Abstract) wherein the cold-water tank is a toilet water tank, and a working medium in the toilet water tank is water (C6, L22-47, via 84).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to utilize any available cold-water supply to act as a heat exchanger with an evaporator due to convenience. 
Regarding claim 4, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 3, wherein in a process in which the main evaporator absorbs heat in the toilet water tank, a phase change rate of the water in the toilet water tank is 20% to 50% (A-C3, L61-65). 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325) Yui (US 2008/0247924), an engineering expedient, HEO et al. (US 2022/0010976), and Tanaami et al. (US 2006/0213209).
Regarding claim 7, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 1, but not that the HPWH further comprises a water temperature sensor and a control system; and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger, the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor. 
However, Tanaami discloses a heat pump water supply system (Abstract) wherein the HPWH further comprises a water temperature sensor (3e, Figure 1) and a control system (50, [0045]); and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger (3, by top of 3b, Figure 1), the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor ([0018-0120], Figure 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to control the rotational speed of the compressor in order to control the amount of heat transferred into the system to not only same energy, but also to maintain a constant output temperature towards the consumer.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), Yui (US 2008/0247924), an engineering expedient, HEO et al. (US 2022/0010976), Brody (US 4,100,763), and Tanaami et al. (US 2006/0213209).
Regarding claim 8, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 3, but not that the HPWH further comprises a water temperature sensor and a control system; and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger, the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor. 
However, Tanaami discloses a heat pump water supply system (Abstract) wherein the HPWH further comprises a water temperature sensor (3e, Figure 1) and a control system (50, [0045]); and the water temperature sensor is arranged in a water outlet pipe of the hot water heat exchanger(3, by top of 3b, Figure 1), the water temperature sensor is connected to an input end of the control system, an output end of the control system is connected to a control end of the compressor, and the control system is configured to adjust a rotation speed of the compressor according to a water temperature in the water outlet pipe of the hot water heat exchanger measured by the water temperature sensor ([0018-0120], Figure 6).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to control the rotational speed of the compressor in order to control the amount of heat transferred into the system to not only same energy, but also to maintain a constant output temperature towards the consumer.
Claims 9,11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), Yui (US 2008/0247924), an engineering expedient, HEO et al. (US 2022/0010976), Tanaami et al. (US 2006/0213209), and YOON (WO 2008/018698).
Regarding claim 9, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 7, wherein the HPWH further comprises an auxiliary evaporator (A-80) and a three-way-Tee (A- near 68, Figure 1); an inlet and a first outlet of the three-way valve are serially connected to a pipe between an outlet of the expansion valve and an inlet of the compressor (A-58), and a second outlet of the three-way valve is communicated with an inlet of the auxiliary evaporator (A-80); and an outlet of the auxiliary evaporator is communicated with a pipe between the first outlet of the three-way valve and the inlet of the compressor, but not the use of a three way valve, Ambrose discloses a fixed Tee connection.
However, YOON discloses a heat pump system (57) with a water-cooled evaporator (100, Figure 2) and an air-cooled evaporator (32d) interconnected with a three-way valve (110).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to substitute the Tee of Ambrose with the three-way valve of YOON in order to selectively operate the two evaporators individually or in combination as needed to fulfill the heating requirements of the system.
Regarding claim 11, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 9, wherein the HPWH further comprises an auxiliary temperature sensor (Tanaami - 1c,1d); the auxiliary temperature sensor is arranged on an outer surface of the auxiliary evaporator (Tanaami- 7a,b, Figure 1), the auxiliary temperature sensor is connected to the control system, and the auxiliary temperature sensor is configured to detect an ambient temperature at a position of the auxiliary evaporator; and the control system is further configured to control a status of the three-way valve according to the ambient temperature at the position of the auxiliary evaporator (Tanaami – [0085]). 
Regarding claim 13, Ambrose (A), as modified, discloses the  cold-storage instantaneous HPWH according to claim 9, wherein the auxiliary evaporator (A-76, Figure 1)  is one or more of a steam evaporator, an exhaust evaporator, and a wastewater evaporator; and the steam evaporator is disposed on a top of a bathroom, the exhaust evaporator is disposed on an air outlet of the bathroom, and the wastewater evaporator is disposed on a floor of a shower area in the bathroom (A-30). 
As a clarification, Ambrose’s main evaporator is the same as the Applicant’s auxiliary evaporator and so the two could be interchanged based on energy demands.
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrose et al. (US 2,575,325), Yui (US 2008/0247924), an engineering expedient, HEO et al. (US 2022/0010976), Brody (US 4,100,763), Tanaami et al. (US 2006/0213209), and YOON (WO 2008/018698).
Regarding claim 10, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 8, wherein the HPWH further comprises an auxiliary evaporator (A-80) and a three-way -Tee (A- near 68, Figure 1); an inlet and a first outlet of the three-way valve are serially connected to a pipe between an outlet of the expansion valve and an inlet of the compressor (A-58), and a second outlet of the three-way valve is communicated with an inlet of the auxiliary evaporator (A-80); and an outlet of the auxiliary evaporator is communicated with a pipe between the first outlet of the three-way valve and the inlet of the compressor, but not the use of a three way valve, Ambrose discloses a fixed Tee connection.
However, YOON discloses a heat pump system (57) with a water-cooled evaporator (100, Figure 2) and an air-cooled evaporator (32d) interconnected with a three-way valve (110).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to substitute the Tee of Ambrose with the three-way valve of YOON in order to selectively operate the two evaporators individually or in combination as needed to fulfill the heating requirements of the system.
Regarding claim 12, Ambrose (A), as modified, discloses the cold-storage instantaneous HPWH according to claim 10, wherein the HPWH further comprises an auxiliary temperature sensor (Tanaami - 1c,1d); the auxiliary temperature sensor is arranged on an outer surface of the auxiliary evaporator (Tanaami- 7a,b, Figure 1), the auxiliary temperature sensor is connected to the control system, and the auxiliary temperature sensor is configured to detect an ambient temperature at a position of the auxiliary evaporator; and the control system is further configured to control a status of the three-way valve according to the ambient temperature at the position of the auxiliary evaporator (Tanaami – [0085]). 
Regarding claim 14, Ambrose (A), as modified, discloses the  cold-storage instantaneous HPWH according to claim 10, wherein the auxiliary evaporator (A-76, Figure 1)  is one or more of a steam evaporator, an exhaust evaporator, and a wastewater evaporator; and the steam evaporator is disposed on a top of a bathroom, the exhaust evaporator is disposed on an air outlet of the bathroom, and the wastewater evaporator is disposed on a floor of a shower area in the bathroom (A-30). 
As a clarification, Ambrose’s main evaporator is the same as the Applicant’s auxiliary evaporator and so the two could be interchanged based on energy demands.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762